DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/7/2022 has been received and entered in to the case. 
	Claim 3, 6 have been canceled, claims 12-17, 19 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 4-5, 7-11, 18 and 20 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-11, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims disclose a synthetic hydrogel matrix of PEG crosslinked via peptides with a glycosaminoglycan forming a biohybrid hydrogel. While the scope of glycosaminoglycan is limited to known types in the art, however, the instant specification discloses heparin as an example. The instant specification does not provide any description with regard to other types of glycosaminoglycan crosslinked to PEG forming a hydrogel matrix. 
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2013/0190210; of record) in view of Tsurkan et al. (2013, Advanced Materials; IDS ref.) 
Murphy et al. teach a method of tissue-engineering forming a living, three-dimensional tissue construct for in vitro scientific and medical research (abstract), and the tissues comprise multiple layers creating a laminar architecture, and the laminar tissues include renal tubules (paras. 83-84). Murphy et al. teach that the cells are encapsulated in a bio-ink for bioprinting the tissue and the bio-ink contains extrusion compounds such as a hydrogel including polyethylene glycol diacrylate (PEG-DA) (paras. 100-103, 182, 245), and the bio-ink comprises a cell culture medium (para. 96) or tissues are maintained in culture (para. 130). Murphy et al. show a liver tissue as an example and teach the cells for the liver tissue are encapsulated in an extrusion compound for bioprinting (Example 13). Murphy et al. teach that a renal tubule would be engineered using renal tubular epithelial cells (Fig. 18D). 
Thus, it would have been obvious to a person skilled in the art to use the renal tubular epithelial cells encapsulated in an extrusion compound comprising PEG-DA for engineering a renal tubule with a reasonable expectation of success. 
Regarding the limitation directed to the hydrogel being formed by crosslinking PEG via peptides with molecules of a glycosaminoglycan, wherein the peptides are enzymatically cleavable to allow for cell-controlled degradation and reconfiguration of the hydrogel matrix (claim 1), and the cleavable peptides being MMP-cleavable peptides and the hydrogel being cleavable and locally convertible (claim 20), Murphy et al. do not teach the limitation.
Tsurkan et al. teach a starPEG-peptide-heparin hydrogel formed by pre-conjugating enzymatically cleavable peptides to the maleimide-terminated PEG changes to produce starPEG-peptide conjugate, and MMP-cleavable sequence is used as part of the peptide, and the starPEG-peptide conjugates were subsequently crosslinked to GAG-peptide conjugates to produce GAG based ternary matrices (p.2607, 1st col.) or heparin-maleimide conjugates are reacted with thiol-containing starPEG-peptide (see Scheme 1 at p.2607; p.2608, 1st col.).
It would have been obvious to a person skilled in the art to use the hydrogel of Tsurkan et al. replacing PEG-DA of Murphy et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that the starPEG-peptide-heparin hydrogel is an art-recognized suitable alternative to PEG-DA or any other suitable hydrogels disclosed by Murphy et al. for the same purpose of tissue regeneration. Murphy et al. use a hydrogel including PEG-DA for regenerative medicine or tissue and/or organ engineering (para. 31). Tsurkan et al. teach that ECM-inspired polymer hydrogels are being developed and applied to support tissue regeneration (p.2606, 1st col.), and the hydrogel of Tsurkan et al. is easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine (p.2609, 2nd col.).
Since the hydrogel taught by Tsurkan et al. is identical to the claimed hydrogel, the MMP-cleavable hydrogel of Tsurkan would have the identical property of the hydrogel as claimed, i.e. cell-controlled degradation and reconfiguration of the hydrogel matrix, and locally convertible.
Regarding the limitations directed to the individual kidney cells being primary renal tubule cells (claim 2) or derived from human cells (claim 1), Murphy et al. teach that the living, three-dimensional tissues represent human tissues or cells are derived from human donors (paras. 92, 95 and 171), and thus the cells being used for the tissues taught by Murphy et al. include human cells, and would be considered as primary kidney cells.
Regarding the tubule structures being formed to a size, structure, morphology and functionality corresponding to or at least resemble human renal tubules, Murphy et al. do not particularly teach the limitations.
However, Murphy et al. teach that the engineered tissues have advantages including mimicking the environmental conditions found within the development, homeostasis, and/or pathogenesis of natural tissues by re-creating native tissue-like intercellular interactions (paras. 56-58), and thus, the functions of the engineered tissues would mimic the functions of the native tissue.  Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186).
Thus, it would have been obvious to a person skilled in the art to culture bioprinted cells to mature into a desired proximal tubule construct (i.e. a functional proximal tubule model) that mimics the native tissue like formation and resembles the native tissue including adult human renal tubules. 
Regarding the culture medium containing serum (claim 11), Murphy et al. teach the use of serum as a culture medium appropriate for mammalian cells in culture (para. 92).
Regarding the step of monitoring (claim 18), as discussed above, Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186). Thus, one skilled in the art would recognize that in order to culture the bioprinted cells to mature into a proximal tubule model, the culturing would be necessarily monitored throughout the culturing process. Thus, it would have been obvious to a person skilled in the art to monitor the culturing bioprinted cells of Murphy et al. to determine whether the desired structure is formed after culturing them with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-2, 11, 18 and 20 above, and further in view of DesRochers et al. (2014, Adv. Drug. Deliv. Rev.)
Regarding the limitation directed to proximal tubule cells (claim 4) or the immortalized proximal tubular epithelial cells derived from normal adult human kidney tissue (claim 5), Murphy et al. do not teach the limitation.
DesRochers et al. teach 3D tissue-engineered kidney disease models, the suitable cells, and their sources for the models (see entire document). DesRochers et al. teach that various sources of biological materials used in engineered kidney tissues and the cells including primary cultures of human proximal tubule epithelial cells (PTCs) as well as immortalized human renal PTCs such as HK-2 (p.4, 3.1.1 Human Cells). DesRochers et al. also teach the use of hydrogels as scaffolds for 3D growth to facilitate the formation of complex architecture in vitro (p.6).
It would have been obvious to a person skilled in the art to use suitable cell types known for in vitro models including PTC and HK-2 in the method of Murphy et al. This is because DesRochers et al. teach that these cells are suitable cells for tissue-engineered kidney models for the same purpose (e.g. drug testing/screening for nephrotoxicity; Introduction) as Murphy et al. (paras. 4-6), and thus, one skilled in the art would recognize the cells taught by DesRochers et al. are suitable cells for the method of Murphy et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-2, 11, 18 and 20 above, and further in view of Jang et al. (2013, Integr. Biol.)
Regarding claim 7, Murphy et al. do not teach how the functionality is determined. 
Jang et al. teach human kidney proximal tubule-on-a-chip for drug transport and nephrotoxicity assessment (seen entire document) using a primary kidney proximal tubule cells and explore whether reconstituting more physiologically-relevant physical microenvironment can help to induce expression of a more in vivo-like phenotype as well as more human-like responses to known nephrotoxins (p.1120, 1st col. last para. thru 2nd col., 1st para.; Fig. 6). Jang et al. also teach the expression of alkaline phosphatase, a marker of differentiated proximal tubular cell function or determining trans-epithelial transport capacity (p.1124, 1st col.).
It would have been obvious to a person skilled in the art to test functionality of the renal tubule construct made by the method of Murphy et al. by determining the functionality of the renal tubule model by determining whether the model possesses known functions of native renal tubule including expression of human renal makers (e.g. alkaline phosphatase), responses to known nephrotoxins, trans-epithelial transport capacity, etc. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-2, 11, 18 and 20 above, and further in view of Lewis et al. (WO2016/179242)
	Regarding the limitation directed to the tubule cells co-cultivated with mesenchymal stem cells (MSCs) (claim 8) or human MSCs (claim 9), Murphy et al. do not teach the limitation.
	Lewis et al. teach a method of engineering tubular tissue construct including renal proximal tubule using renal proximal tubule cells, renal distal tubule cells, collecting duct cells, renal cell progenitors, pluri- or multipotent stem cells, other endothelial lineage cells, or individual cell lines, and the tubular tissue construct is formed by bio-printing of the cells (para. 7). Lewis et al. teach a method of printing co-culture inks allowing the delivery of two or more cell types within a single ink filament (para. 301).
	It would have been obvious to a person skilled in the art to use two or more cell types in a bioink as taught by Lewis et al. in the method of Murphy et al. producing a renal tubule construct comprising two or more cell types with a reasonable expectation of success.
	Since Lewis et al. teach various different cell types including proximal tubule epithelial cells (PTECs), multipotent stem cells or endothelial lineage cells, etc. for the renal proximal tubule constructs, it would have been obvious to a person skilled in the art to use co-culture of these cells and print them within a single bioink as taught by Lewis et al. in the method of Murphy et al. with a reasonable expectation of success.
	Since Lewis et al. teach the use of a single bioink comprising two or more cells as a co-culture, it is construed that these two or more cells are co-localized in the hydrogel.
	Regarding the limitation of claim 10 directed to a serum-free medium, Murphy et al. do not teach the limitation.
	Lewis et al. teach the printed 3D PT models using PTECs cultured in serum free media (para. 393).
	It would have been obvious to a person skilled in the art to use serum-free media for 3D PT models using PTECs in the method of Murphy et al. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Amendment
The declaration under 37 CFR 1.132 filed 6/7/2022 is insufficient to overcome the rejection of claims 1-2, 4-5, 7-11, 18 and 20 as set forth in the last Office action.
The declaration states that the claim rejection under 35 USC §112 is directed to only heparin could be used instead of other glycosaminoglycans, and alleged that other glycosaminoglycans such as chondroitin sulfate would replace heparin to form cell-instructive hydrogels together with starPEG. The claim rejection is not directed to an enablement. Rather the claim rejection is about whether there is sufficient written description for other glycosaminoglycans than heparin in forming the claimed biohybrid hydrogel. 
The instant specification does not provide how to make such a biohybrid hydrogel using glycosaminoglycans other than heparin. Particularly, the examples of the instant specification refer to the reference, Tsurkan et al. (2013, Advanced Materials), for StarPEG-heparin  (para. 45). According to Tsurkan et al., starPEG and maleimide-functionalized heparin form hydrogel matrices. Upon further consideration of the disclosure by Tsurkan et al. which discloses that GAG-maleimide conjugates can use hyaluronan or chondroitin sulfate (p.2608, 1st col., 1st para.) and the disclosure of hyaluronan and chondroitin sulfate as alternative glycosaminoglycan for the biohybrid hydrogel with starPEG in the instant specification, it is concluded that the instant specification provides written description for heparin, hyaluronan and chondroitin sulfate. However, considering the broader scope of glycosaminoglycans and the limited example of using starPEG, it is the Examiner’s position that the instant specification fails to provide sufficient written description for the entire scope of the claimed invention.

The declaration further discussed the 103 rejection and the teaching of Murphy et al. The declaration alleged that Murphy et al. did not show any example where renal cells are cultivated nor did it show any kidney tubular structures, and it is only mimicking a portion of a wall of a renal tubule but no tubular structures are even drawn. Obviousness does not require to show any example that the combined teachings would produce the outcome or results of the claims. Rather it requires a reasonable expectation of success to arrive the claimed outcome/results from the combined teachings. Obviousness does not require absolute predictability of success. See MPEP2143.02.
Murphy et al. disclose bioprinting a portion of a wall of a renal tubule, and it is also disclosed that those portion would not be non-tubular. However, there is a reasonable expectation of success in formation of tubular structure by using bioprinting. Thus, it is the Examiner’s position that one skilled in the art would bioprint a tubule using the kidney cells as taught by Murphy et al. and the hydrogel of Tsurkan et al. with a reasonable expectation of success. A reasonable expectation of success in bioprinting the tubular structure is also taught by Lewis et al. (of record). 
Response to Arguments
Regarding the 112 rejection, the rejection is maintained, and applicant is advised to amend the type of glycosaminoglycans being heparin, hyaluronan and chondroitin sulfate as discussed above.
Regarding the 103 rejection, Applicant's arguments have been fully considered but they are not persuasive. 
As discussed above with regard to the declaration, it is the Examiner’s position that the combined teachings of Murphy and Tsurkan render the claimed invention obvious. While Murphy in view Tsurkan do not provide any example of tubular structure of renal tissue formed by bioprinting or any other means, however, the 103 rejection does not require the references provide the exact example for the results or requires absolute predictability, of the results obtainable from the claimed method. Rather the question of the obviousness rejection is whether the combined teachings would provide a reasonable expectation of success in producing a tubular structure from the kidney cells cultured embedded in a biohybrid hydrogel. The combined teachings provide the same cells embedded in the same biohybrid hydrogel as claimed, and they are cultured in vitro. Murphy et al. teach a method of formulating a portion of the wall of the renal tubule, while it does not particularly teach a whole tubular structure, it is the Examiner’s position that it would have been obvious to one skilled in the art to bioprint a tubular structure by the method of Murphy in view of Tsurkan. Thus, there is a reasonable expectation of success in forming a tubular structure using the bioprinting method taught by Murphy in view of Tsurkan. As discussed in the previous OA, the instant claims do not exclude any step utilizing a bioprinting technique to form a tubular structure.
It is noted that renal proximal epithelial cells possess characteristics to differentiate morphogenically into tubule structures when grown in three-dimensional collagen gels in vitro according to Humes et al. (1996, Am. J. Physiol.; see abstract). It is also known in the art that Madin-Darby Canine kidney (MDCK) cells would form tubular structures in PEG hydrogel according to Chung et al. (2008, Biomaterials). DesRochers et al. (of record) cited in the claim rejection above discuss various 3D culture system of kidney cells in tubulogenesis including Chung et al. (p.7). Thus, even if the instant claims are amended to disclose the method without bioprinting a tubular structure, however, there are numerous references in the art directed to in vitro tubulogenesis of renal epithelial cells and the use of PEG hydrogel as taught by Humes et al. and/or Chung et al., and thus, the combination of these references with the teaching of Tsurkan would render the method of forming a tubular structure using kidney cells in starPEG hydrogel obvious. 
Thus, it is the Examiner’s position that the combined teachings of the cited references would render the claimed invention obvious.
Applicant is advised to provide unexpected result(s), if there is any, from using the specific biohybrid hydrogel (i.e. starPEG) in the formation of tubular structure using kidney cells in order to obviate the 103 rejection.
 Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632